PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tetra Laval Holdings & Finance S.A.
Application No. 17/309,667
Filed: 14 Jun 2021
For: A PRINTING SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.59(b), filed March 4, 2022, to expunge information from the instant application.

The petition is DISMISSED.

Petitioner requests that the Preliminary Amendment filed on June 14, 2021, be expunged from the record. Petitioner submits that these documents were unintentionally submitted in the instant application.

37 CFR 1.59 states in part:

(a) (1) Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) or § 42.7(a) of this title. 
(2) Information forming part of the original disclosure (i.e., written specification including the claims, drawings, and any preliminary amendment present on the filing date of the application) will not be expunged from the application file. 

(b) An applicant may request that the Office expunge information, other than what is excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in §1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided.  

In accordance with 37 CFR 1.59(a)(2), the Preliminary Amendment is considered information forming part of the original disclosure and will not be expunged from the record pursuant to 37 CFR 1.59(b). Moreover, petitioner has not filed a petition under 37 CFR 1.183 establishing that an extraordinary situation exits in which justice requires the requested expungement pursuant to a waiver of 37 CFR 1.59 under 37 CFR 1.183, as discussed in the Manual of Patent Examining Procedure (MPEP) § 724.05 IV.  

Telephone inquiries concerning this communication should be directed the undersigned at (571) 270-7064.


/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET